DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Applicant's amendment, filed 30 April 2015, is again acknowledged.  Claims 1-46 have been cancelled.  Claims 47-94 have been added and are under consideration.


Information Disclosure Statement
The information disclosure statements filed 20 August 2019, 24 September 2019, 20 March 2020, 07 July 2020, 13 November 2020, and 29 April 2021 have been considered.  Initialed copies of the IDSs accompany this Office Action.  

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d) in parent application USSN 14402574.  

Specification
The specification is objected to because it does not contain an incorporation by reference statement for the sequence listing .txt file filed on 13 August 2019.  Applicant is directed to the requirements of 37 C.F.R. 1.821(c) and MPEP 2422.03(a).  The incorporation by reference statement incorporates by reference the material in the ASCII text file identifying the name of the ASCII text file, the date of creation, and the size of the ASCII text file in bytes. 


The abstract of the disclosure is objected to because it references “above-mentioned problems" in the first line, making it incomplete.  Correction is required.  See MPEP § 608.01(b).





  Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 60, 61, 63, 64, 78, 79, 81, 82, 85-88, 91, and 92 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 60, 61, 63, 64, 78, 79, 81, 82, 86-88, 91, and 92 recite “(EU numbering)” in a parenthetical, either directly or in view of the claim dependency.  This language is ambiguous because it is unclear if the parenthetical limits the numbering to the EU system, or if it is only exemplary.  If the claim is intended to limit the substitutions to the recited positions numbered according to the EU system, it is suggested Applicant 
Claim 85 recites parentheticals “(R)”, “(H)”, “(V)”, and “(F)” but it is unclear if the recitation is limiting or only exemplary.  In addition, while it appears the parenthetical may indicate a polymorphism at the recited Fc receptor, a polymorphism is usually indicated with both the residue position and the amino acid at that position so that the claim is also ambiguous for this reason.  Clarification is required.
Appropriate correction is required.  





The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 47-94 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventors, at the time the application was filed, had possession of the claimed invention.  This is a written description rejection.
“[T]he purpose of the written description requirement is to ‘ensure that the scope of the right to exclude, as set forth in the claims, does not overreach the scope of the  inventor’s contribution to the field of art as described in the patent specification.’” Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353-54 (Fed. Cir. 2010) (en banc) (quoting Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 920 (Fed. Cir. 2004)).  To satisfy the written description requirement, the specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1562-63, 19 USPQ2d 1111 (Fed. Cir. 1991).  See also MPEP 2163.04.  
Here, the claims are directed to a genus of “antigen-binding molecules” that comprise an “antigen-binding domain” with a structure that is largely, if not completely, undefined.  The Specification indicates on page 47 that an “antigen-binding domain" includes not only antibodies (comprising a traditional variable heavy chain domain and variable light chain domain), but also structurally diverse molecules such as adnectins, DARPins, anticalins.  The antigen-binding molecules comprise antigen-binding domains that bind any antigen of interest so long as the binding is dependent upon the concentration of a “compound” that is present at 
“[A] sufficient description of a genus . . . requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can ‘visualize or recognize’ the members of the genus.” Ariad, 598 F.3d at 1350 (quoting Eli Lilly, 119 F.3d at 1568-69).  A “representative number of species” means that those species that are adequately described are representative of the entire genus.  AbbVie Deutschland GMBH v. Janssen Biotech, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014).  Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.  The “structural features common to the members of the genus” needed for one of skill in the art to ‘visualize or recognize’ the members of the genus takes into account the state of the art at the time of the invention.  
Applicant discloses antibodies that bind certain protein antigens, wherein the binding of the antibody to the protein antigen depends upon the concentration of a small molecule that is adenosine/ATP, kynurenine, tryptophan, or succinic acid.  Applicant refers to these antibodies as “small-molecule switch antibodies."  E.g., Specification, page 205, line 12.  The small molecules used for the “switch” in the working Examples are those that are known to be present at higher concentrations in cancer tissues, particular adenosine/ATP, inosine, 
Specifically, in Example 2, pages 205-209, antibodies that bind IL-6 in the presence of a switch molecule in the SC were isolated by panning a library of human antibodies on the antigen IL-6 using both positive and negative selection methods.  Applicant describes clone I6NMSC1-3_A11 that bound IL-6 in the presence of the SC.  In Example 3, that clone was further characterized by sequence of its VH and VL chains (SEQ ID NOS: 30 and 31).  And it was shown that the clone bound IL-6 in the presence of kynurenine specifically from among the compounds used in the SC.  E.g., page 212 and Figure 3.  In Example 4, pages 212-214 and Figures 6-8, Applicant shows that the binding to IL-6 occurs in the presence of kynurenine, not in its absence, and that the antibody dissociated rapidly from IL-6 when kynurenine is removed.  Example 4 suggests kynurenine does NOT directly interact with IL-6, but rather the antibody needs to be present.  In Example 11, beginning on page 250, Applicant shows this antibody also binds the amino acid metabolite tryptophan.  E.g., Figure 21.  
Examples 5-9 describe the production of two antibody libraries.  Examples 5, 6, and 8 describe an "adenosine immune library" prepared by immunizing rabbits then selecting for adenosine binding antibodies, that are, in Example 9, converted into a library.  Examples 7-8 describe a second library of human phage prepared by rationally modifying a first human anti-adenosine/ATP antibody based on crystallographic data.  Example 16, which begins on page 270, demonstrates that the libraries could be used to select for clones that bind an antigen absence of the switch compound.  The following clones were obtained to various antigens:  I6RLSA1-6_011 to IL-6; HSADSA1-6_020 to HSA; 6RRLSA1-6_037 and _045 to IL-6R.  The sequences are provided in Table 21 on page 273. 
In Example 10 on pages 243-248, both the rationally designed and adenosine immune libraries were screened for binding to antigens in presence of adenosine/ATP by various panning techniques.  Table 16 on page 249 summarizes the results for the antigens HSA, IL6, IL-6R; Table 17 on page 250 lists the sequences for four of the clones, one an antibody to IL-6, one antibody to HSA, and two antibodies to IL-6R, and provides SEQ ID Nos for the heavy and light chains.  The binding results are summarized in Figures 25-27.  Additional antibodies that bound IL-6 in the presence of other small molecules are described in Examples 12 and 13 using the human naive phage library.  In Example 12, Applicant obtained clone I6NMSC1-3_#03 (SEQ ID NOS: 50 and 51) and I6NMSC1-3_#17 (SEQ ID NOS: 52 and 53).  As shown in Figures 22 and 23, I6NMSC1-3_#03 was identified as a second (structurally different) antibody that bound IL-6 in the presence of kynurenine, while I6NMSC1-3_#17 bound IL-6 in the presence of either ATP-Na or succinic acid.  In Example 13, Applicant obtained clones that bound the antigen human serum albumin (HSA) in the presence of a small molecule switch.  Following panning on the small molecule cocktail, Applicant obtained clone HSNMSC1-4_#22 (SEQ ID NOS: 54 and 55), which bound HSA the presence of adenosine (Figure 24).  
Examples 14 and 15 use the human antibody library to isolate antibodies that bind the antigen IL-6R in the presence of small molecules.  Clones 6RNMSC1-2_F02 (SEQ ID NOS: 86 and 87) and 6RNMSC1-3_G02 (SEQ ID NOS: 88 and 89) bound HSA in the presence of kynurenine (Figure 28) and ATP-Na (Figure 29), respectively.  6RNMSC1-2_F02 also bound 3-
Accordingly, Applicant has demonstrated that antibodies that bind a protein antigen of interest in the presence of several small molecule "switches" that the art had reported occurred at higher levels in tumor tissue could be isolated from antibody libraries using Applicant’s selection technique.  But even if a selection procedure is disclosed that was, at the time of the invention, sufficient to enable the skilled artisan to identify antibodies with the recited functional properties, the written description provision of 35 U.S.C § 112 is severable from its enablement provision.  Ariad, 94 USPQ2d at 1167; Centocor at 1876 (“The fact that a fully-human antibody could be made does not suffice to show that the inventors of the '775 patent possessed such an antibody.”)  
Here, the art did not recognize, and Applicant has not described, any structure shared by the "antigen-binding molecules" as broadly claimed that would correlate with the functional properties recited.  Even for those claims limited to an “antigen-binding molecule" that is an antibody, the structure of an “antibody” does not allow one of skill in the art to immediately 
It is acknowledged that Applicant has provided several species falling within the claimed genus.  But all of the species described by reduction to practice are antibodies.  No adnectins, DARPins, or other structures are described.  In addition, the antibodies that were described were shown to have the function of binding to only a limited set of protein antigens (IL-6, IL-6R, and HAS) in the presence of small molecule “switches” that were limited to adenosine/ATP, kynurenine, or succinic acid.  The current claims, in contrast, encompass antibodies that bind any antigen and whose binding is dependent upon any "small molecule natural chemical substance" that is present at a higher concentration in any target tissue.  Accordingly, the genus of products encompassed by the instant claims is very large and no meaningful combination of structural limitations are recited in any of the claims.  Further, given the size of the genus of encompassed products and the limited number of species that were adequately described, the described species cannot be considered representative of the claimed genus of products, or of the products used in the method of claim 93 or produced by the method of claim 94. 
In addition it is noted that as currently recited the small molecule compound need not actually interact directly with the antibody/antigen-binding molecule.  Instead, it need only affect the binding activity of the antibody to the antigen.  In addition to the "direct" effect described in the Example, the compound may also mediate this effect by causing upregulation of the gene encoding the antigen, such that binding activity of the antibody would be indirectly regulated by the concentration of the compound.  Therefore, for this reason too, the claims 
For these reasons, the specification does not provide an adequate written description of the genus as broadly claimed.  And while certain of the claims (e.g., claim 53 defining the compound; claim 72 limiting the antigen-binding molecule to an antibody) narrow one aspect of the genus, none of the claims provides a sufficiently narrow genus such that the described species could be considered representative. 





Claim 93 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention.
As discussed in detail in the written description rejection, the specification discloses antibodies that bind the antigens IL-6, IL-6R, and HSA in the presence of a small molecule "switch."  The specification provides evidence that some of those antibodies, when linked to the appropriate Fc domain, can mediate antibody-dependent cellular cytotoxicity (ADCC).  However, the specification does not provide any information regarding what effect, if any, any 
It was unpredictable in the absence of in vivo experiments that any of the recited agents would be active in vivo or effective in vivo to treat cancer.  The skilled artisan recognized that a combined approach of cell culture and mouse models of human cancer was most likely to predict the efficacy of new anti-cancer agents.  E.g., HogenEsch et al. J. Controlled Release 2012; 164:183-186 (IDS).  HogenEsch notes that, “it is highly unlikely that the complexity of tumors and their interactions with the host can be completely recapitulated in cell culture.”  E.g., page 2 “Tissue Culture.”  HogenEsch concludes on page 6 that, while in vitro studies have a role in cancer research, they "cannot mimic the complexity of the reciprocal interactions between the growing tumor and the co-evolving microenvironment."  More recent reviews continue to note that the complexity of the tumor microenvironment is a primary reason that in vitro studies are not predictive of in vivo success.  E.g., Tang et al. Cancer Letters 2016; 370:85-90 (IDS; e.g. “Introduction.")
Further, although the specification provides information regarding various changes that may be introduced in an Fc domain to alter the effector function of antibodies comprising the Fc domain, there is no requirement that the antibody used in the method of treating comprise an Fc domain.  Therefore, the skilled artisan would not predict that the antigen binding domain of claim 47 in the pharmaceutical composition of claim 90, which is used in the method of claim 93, would necessarily possess any of the effector functions normally associated with an Fc domain.  And while an antibody may mediate an anti-tumor effect by several mechanisms, 
Accordingly, the skilled artisan would not find it predictable that the antigen-binding domain of claim 47 or the pharmaceutical composition of claim 90 could be used in the method of treating cancer recited in claim 93.  Given the lack of guidance in the specification and the unpredictability associated with treating the claimed diseases, the specification does not provide an enabling description.








Art-Based Rejections

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 47-54, 57, and 72 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Richard et al., Int. J. Cancer 2006; 119:2044-53 (“Richard;” IDS). 
Richard teaches that when adenosine binds adenosine receptors on colorectal carcinoma cells the adenosine upregulates mRNA for the chemokine receptor CXCR4, leading to increased cell-surface expression of CXCR4 on the colorectal carcinoma cells.   Richard, see entire document, e.g., Abstract.  
An anti-CXCR4 antibody is used to detect the CXCR4 expression.  E.g., Figure 1, Figure 3, and "Materials" section on page 2045.
Richard also teaches that adenosine is present at high concentrations in the tumor microenvironment.  E.g., "Discussion” page 2050, first line.
The ant-CXCR4 antibody of Richard anticipates claim 47, as well as claims 48, 49, 52, 53, and 72.  Specifically, an antibody is an antigen-binding molecule comprising an antigen-binding domain and adenosine is a “small molecule natural chemical substance that is not a biopolymer, is not the antigen (i.e., CXCR4) or a fragment thereof, and is not a hydrogen ion.”  Adenosine is also a “compound that is present at a higher concentration in a target tissue than in a non-target tissue in a subject” (i.e. cancer microenvironment).  And, as shown by, e.g., Figure 1 or 3 of Richard, the binding activity of the anti-CXCR4 antibody “varies depending upon the concentration” of adenosine, albeit via an indirect mechanism.
Adenosine is also inherently a compound that is higher in inflamed tissue.  (Claims 50, 51.)
CXCR4 is expressed on a cell membrane (e.g. Figure 3).  (Claim 54.)

Richard therefore anticipates the claimed invention.  





Claims 47-53, 55, 72-74, 89, and 90 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pedroza et al., (2011) PLoS ONE 6(7): e22667, pages 1-13 (“Pedroza;” IDS). 
Pedroza teaches that IL-6 contributes to inflammation and remodeling in a model of adenosine-mediated lung injury.  Pedroza, see entire document, e.g., Abstract.   Adenosine is present at high concentrations in the inflammatory lung tissue and adenosine signaling increases the production of IL-6.  E.g., Abstract, Figure 1C; "Results” page 3, first line.
The anti-IL-6 antibody of Pedroza anticipates claim 47, as well as claims 50-53, 72, and 73.  Specifically, an antibody is an antigen-binding molecule comprising an antigen-binding domain and adenosine is a “small molecule natural chemical substance that is not a biopolymer, is not the antigen (i.e., IL-6) or a fragment thereof, and is not a hydrogen ion.”  Adenosine is also a “compound that is present at a higher concentration in a target tissue than in a non-target tissue in a subject” (i.e. inflammatory lung tissue).  And the binding activity of the anti-IL-6 antibody “varies depending upon the concentration” of adenosine, albeit via an indirect mechanism.

IL-6 is a soluble antigen.  (Claim 73.)
The anti-IL-6 antibody used both detects and neutralizes IL-6.  E.g., page 4 and Figure 2. (Claims 55, 74, 89.)
The administered antibody composition is a pharmaceutical composition.  E.g., page 2 "IL-6 Neutralization.”  (Claim 90.)
The teachings of Pedroza therefore anticipate the claimed invention.





Claims 47-51, 54, 65, 72, 73, 89, 90, and 94 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by US2006/0141456 to Edwards et al. (“Edwards;” IDS).
Edwards teaches methods and compositions for milieu-dependent binding of a targeted agent to a target.  See entire document, e.g. Abstract.  “Milieu-dependent targeted agents” (“MDTA”) are agents that preferentially bind to a microtarget (e.g., an epitope) when it is present in one context relative to when it is present in another context.  E.g., [0006].  In one embodiment, the MDTA binds a microtarget on a unhealthy tissue but not on a healthy tissue.  Id.  Edwards teaches that the MDTA can bind a microtarget on a tumor cell or tissue.  E.g., [0058], [0059], [0161]-[0180] and Examples (antibody binds the tumor antigen CEA).  The milieu But Edwards makes clear that the difference between the first milieu that allows the MDTA to bind and the second milieu that does not may also be a difference in salt concentration, concentration of a solute such as lactic acid, or difference in concentration of other inorganic molecules.  E.g., [0061], [0076], [0176], [0178], [0179].  Edwards notes that “[a]ny difference between a cancer cell or tumor and another cell or tissue, e.g., a healthy cell of tissue, can be exploited to make an MDTA that preferentially binds a microtarget in the cancer cell or tumor over the microtarget in the other cell or tissue." [0180].  These teachings of Edwards anticipates independent claim 47 as well as claim 48.   
Methods of identifying/selecting the MDTA are taught at, e.g., [0029]-[0056].  General methodology for identifying milieu-dependent binders is provided at least at [0181]-[0188].  Additional guidance is given in the working examples where Edwards used the 3D structure of an antibody of interest to identify CDR positions for mutagenesis to create the variable-dependent binding activity.  E.g., Example 4 at [0343]-[0348].  A library-based approach was then used to screen for and select antibodies with CDR substitutions that yielded the desired pH-dependent binding to the tumor antigen.  E.g., [0350]-[0364].  And it is clear from those methods that Edwards contemplates that changes in the amino acid residues of the antigen-binding domain confer variable-dependent binding via alterations in 
Edwards teaches that the MDTA/antibody not only may bind targets on the surface of the tumor cell, such as CEA, but also soluble proteins associated with the tumor, such as cytokines (e.g. IL-2, IL-6, TNFa) or chemokines; molecules expressed on immune cells, such as T cell receptor, drugs, or soluble targets expressed  inflamed tissue, such as various cytokines or chemokines.  E.g., [0164]-[0170] and Examples.  Cytokines such as IL-2 are soluble antigens produced by immune cells that have infiltrated into cancer tissue, as recited in claim 49 as well as claim 73.   Other cytokines such as IL-6 or TNFa are soluble molecules produced by an immune or damaged cell in inflamed tissue, as recited in claims 50 and 51.
The target for the MDTA can be a cancer-related target that is expressed on the surface of a tumor or cancerous cell, including antigens expressed on the tumor cell membrane.  E.g., [0159]-[0165], especially [0164].  Tumor antigens such as CD20 and CEA, taught at [0164], are expressed on a cell membrane as recited in claim 54.
At [0235], Edwards teaches that the MDTA can comprise a plurality of targeting sites which bind to different targets, as recited in claim 65. 
In one embodiment, the MDTA comprises a binding moiety that is an antibody or antibody fragment.  E.g., [0057], Examples.  An antibody is an “antigen-binding molecule” as recited dependent claims 72 and 89.  
claim 94. 
Pharmaceutical compositions comprising the MDTA are taught in the section beginning at [0243], anticipating claim 90.
The teachings of Edwards therefore anticipate the invention recited in claims 47-51, 54, 65, 72, 73, 89, 90, and 94.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 47-54, 65-73, 89, 90, and 94 are rejected under 35 U.S.C. 103 as being unpatentable over US2006/0141456 to Edwards et al. (“Edwards;” IDS) in view of Lukashev et al. Cancer Metastasis Rev 2007; 26:273-79 (“Lukashev;” IDS).
The teachings of Edwards set fort above in the rejection under 35 U.S.C. 102 are incorporated here in full.  As noted, those teachings anticipate claims 47-51, 54, 65, 72, 73, 89, 90, and 94; therefore, those claims are also obvious over the teachings of Edwards whether considered alone or in view of the teachings of Lukashev.
Additionally, in one embodiment, Edwards teaches that the MDTA can comprise a plurality of targeting sites which bind to different targets.  E.g. [0235].  Given the listing of targets noted above, the ordinary artisan would have found it obvious that one alterative for the MDTA would be a multispecific form comprising antigen binding fragments of an antibody (such as scFv) targeting both a tumor antigen and a molecule on an effector cell such as a T cell (e.g., TcR) or a cytotoxic substance.  Claims 66-71 are therefore obvious over the teachings of Edwards.

Edwards does not teach that the compound is purine nucleoside, purine nucleotide, or one of the other compounds recited in claim 52, or one of the species of compounds recite in claim 53, such as adenosine, is the difference between the first and second milieu; i.e., "a compound that is present at a higher concentration in a target tissue than in a non-target tissue in a subject".  But that deficiency is remedied by the teachings of Lukashev.



In view of the teachings of Lukashev, the ordinary artisan before the effective filing date of the claimed invention would have found it obvious that adenosine would comprise a difference between tumor tissue and healthy tissue, as well as between inflamed and normal tissue, and that the adenosine concentration, like the hydrogen ion or salt concentration, could be used to select MDTA of Edwards that targeted an antigen only in the presence of, or at a comparatively high concentration of, adenosine.  Edwards provides methods of selecting MDTA that are antibodies to a tumor antigens and other antigens that bind in a milieu-dependent manner.  Adenosine would have necessarily been present when either tumor tissue or inflamed tissue were used in the MDTA selection process of Edwards relative to healthy tissue.  
The rationale to substitute one compound that was milieu-dependent for tumor or inflamed tissue for another compound that was also milieu-dependent for a tumor cell is the recognition that the compounds were alternatives that would each be expected to yield MDTA/antibodies that could bind a target antigen only in the presence of that milieu-dependent molecule.  Providing alternate MDTA the binding of which was dependent on a second milieu-dependent compound would have been desirable to provide alternate, and potentially complementary, antibodies/MDTA that might be developed for therapeutic KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1395-97 (2007) and discussed in M.P.E.P. § 2143.  
For these reasons, the invention of claims 47-54, 65-73, 89, 90, and 94 with respect at least to a small molecule that is adenosine would have been prima facie obvious to one ordinary skill in the art before the effective filing date of the claimed invention.  









Claims 55-64, 74-88, 91, and 92 are rejected under 35 U.S.C. 103 as being unpatentable over US2006/0141456 to Edwards et al. (“Edwards;” IDS) in view of Lukashev et al. Cancer Metastasis Rev 2007; 26:273-79 (“Lukashev;” IDS) as applied to claims 47-54, 65-73, 89, 90, and 94 above, and further in view of WO2009/086320 to Chamberlain et al. (“Chamberlain;” IDS) and/or WO2008/092117 to Lazar et al. (“Lazar;" IDS).
The teachings of Edwards in view of Lukashev have been set forth above and are incorporated here in full.

Chamberlain teaches antibody Fc regions including those with modifications at one or more of the residues that modify binding to FcRn.  See entire document, e.g., Abstract and "claims."  The IgG include those recited in claims 57, 58, 75,  and 76  and the modifications overlap with the modifications recited in claims 62-64 and 77-82.
Lazar teaches antibody Fc regions, including those with modifications at one or more of the residues that modify binding for an Fc gamma receptor.  See entire document, e.g. Abstract and "claims.”  The IgG include those recited in claims 57, 58, 75,  and 76 and the modifications overlap with the modifications recited in claims 59-64 and 83-88.
Lazar also teaches modifying the Fc region at EU position 297 to alter the sugar content of the Fc region, as recited in claims 91 and 92.  E.g., [066], [140]-[149].

Each of Lazar and Chamberlain are directed to modification of the Fc regions of IgG antibodies that improve the biological activity of the antibody in vivo.  In view of the combined teachings of the references, one of ordinary skill in the art would have understood that any anti-tumor antibody would desirably neutralize the antigen if it contributed to tumor growth and/or kill the tumor cell directly by ADCC mediated via the Fc region if the target was expressed on the tumor cell surface.  Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include an IgG Fc region on any of the anti-tumor MDTA/antibodies of Edwards and to modify that Fc region to 
For these reasons, the invention of claims 55-64, 74-88, 91, and 92 also would have been prima facie obvious to one ordinary skill in the art before the effective filing date of the claimed invention.  



Claim Rejections – Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 47-92 and 94 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10961530 (IDS) in view of WO2009/086320 to Chamberlain et al. (“Chamberlain;” IDS) and/or WO2008/092117 to Lazar et al. (“Lazar;" IDS).   
Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims recite a method of producing a library from which can be selected antibodies that are antigen binding molecules comprising antigen-binding domains whose binding varies depending upon the concentration of a compound.  In claims 3 and 8, the compound is one found in cancer or inflammatory tissue in vivo.  Claims 4/9 and 5/10 limit the compound to the same types of compounds and species of compounds as recited in instant claims 52 and 53.
The patented claims do not recite details regarding the Fc region of the antibody as recited in claims 57-64, 75-88, 91, or 92.  But for the reasons noted above regarding the teachings of Chamberlain and/or Lazar, adding an Fc region, including with the recited substitutions, were well known in the antibody art to improve therapeutic effect.  
The patented claims also do not recite details such as that the antigen biding molecule is multispecific and comprises antibody fragments such as scFv (claims 65-71) or that the antigen binding molecule is neutralizing for the cell membrane or soluble antigens (claims 54, 55, 73, 74), but it was well known in the antibody art to also select for these properties for anti-cancer and/or anti-inflammatory antibodies.  Lastly, methods of expressing the antibodies by culturing a host cell expressing the encoding nucleic acids and then formulating the antibody in a pharmaceutical composition were also well known in the antibody art prior to the effective filing date of the claimed invention.  
Therefore, the claims are not patentably distinct.




Claims 47-92 and 94 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of copending application no. 17182331 (pub’d as US20210180049; PTO-892) in view of WO2009/086320 to Chamberlain et al. (“Chamberlain;” IDS) and/or WO2008/092117 to Lazar et al. (“Lazar;" IDS). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are directed to a library comprising antigen-binding molecules that can be antibodies whose binding is dependent upon a higher concentration of a molecule such as adenosine or the other molecules recited in instant claim 53, present in a tissue or inflammatory tissue, as well as to method of producing and pharmaceutical compositions comprising.
Therefore, the claims are not patentably distinct essentially for the reasons noted above in the rejection based on US10961530 (IDS).
This is a provisional double patenting rejection because the conflicting claims have not yet been patented.


Claims 47-54, 57-64, 90, and 94 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of copending application no. 17266024 (pub’d as US20210324099; PTO-892). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the co-pending claims are directed to a species of antigen binding molecule following within the genus recited in instant claims 47-54, as well as to method of producing and pharmaceutical compositions comprising.  The Fc substitutions recited in dependent claims 6 and 17 anticipate those recited as alternatives in instant claims 58-64.  Therefore, the claims are not patentably distinct.
This is a provisional double patenting rejection because the conflicting claims have not yet been patented.




Claims 47-49, 52-92, and 94 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of copending application no. 17438993 (not yet published) in view of US2006/0141456 to Edwards et al. (“Edwards;” IDS) and further in view of WO2009/086320 to Chamberlain et al. (“Chamberlain;” IDS) and/or WO2008/092117 to Lazar et al. (“Lazar;" IDS). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are directed to an antigen binding molecule comprising an antigen-binding domain whose activity varies depending upon the presence of a particular form of adenosine, 5’-methyladenosine, as well as to pharmaceutical compositions comprising it and to libraries/method of producing.  Claim 5 recites that the antigen is expressed in cancer tissue.  The claims are therefore direct to a species falling within the instant genus of claims 47-49, 52, 53, 90, and 94.  And for the reasons discussed supra, at least instant dependent claims 54-89, 91, and 92 would have been obvious alternatives.  Therefore, the claims are not patentably distinct essentially for the reasons noted above in the rejection based on US10961530 (IDS).
This is a provisional double patenting rejection because the conflicting claims have not yet been patented.








Allowable Subject Matter 
No claim is allowed.  




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA H ROARK whose telephone number is (571)270-1960. The examiner can normally be reached Mon to Fri from 12:00 to 20:00 Eastern time zone.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie WU can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JESSICA H ROARK/Primary Examiner, Art Unit 1643